NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4551-19

PAUL G. GREENSTEIN,

          Plaintiff-Appellant,

v.

MARINA A. GREENSTEIN,

     Defendant-Respondent.
________________________

                   Argued February 9, 2022 – Decided March 18, 2022

                   Before Judges Hoffman, Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-4677-18.

                   Howard N. Sobel argued the cause for appellant (Law
                   Offices of Howard N. Sobel, PA, attorneys; Howard N.
                   Sobel and Margaret D. Nikolis, on the briefs).

                   Alexander Fishbeyn argued the cause for respondent
                   (Law Offices of Peter E. Briskin, PC, attorneys;
                   Alexander Fishbeyn, on the brief).

PER CURIAM
      This is an appeal from an order dismissing a complaint filed in the Law

Division because neither party registered their judgment of divorce and

settlement agreement in New Jersey as required for either party to enforce its

provisions under N.J.S.A. 2A:4-30.133 of the Uniform Interstate Family

Support Act (UIFSA). Plaintiff, Paul G. Greenstein, and defendant, Marina A.

Greenstein, married on April 6, 1994, and had a son. While married, the parties

maintained a stock account with TD Ameritrade (TD account) as joint tenants,

and this account was designated as the son's college fund.

      The marriage was terminated in March 2010 by a New York judgment of

divorce, which included provisions for parenting and child support. The parties

signed a stipulation of settlement. The stipulation was dated November 23,

2009, subsequently amended twice, and incorporated by reference, but not

merged, into an amended judgment of divorce.

      On March 29, 2011, the parties entered a modification of the stipulation.

The modification included provisions for, among other things, defendant

providing copies of the TD account bank statements. Around the times of both

the stipulation and of the modification, there were approximately $140,000 in

the TD account.




                                                                         A-4551-19
                                       2
      The son started college in September 2012 and graduated in June 2017,

with approximately $55,389 remaining in the TD account.            Neither the

stipulation nor the modification stated how excess funds would be distributed.

On December 18, 2017, plaintiff proposed dissolving the TD account by the end

of the year and equally splitting the balance between the parties by defendant

taking her share then removing her name from the account. The parties emailed

back and forth over a couple weeks but could not agree about how to equitably

distribute the remaining funds in the account.

      On June 25, 2018, plaintiff filed a complaint against defendant in the Law

Division in Bergen County, alleging breaches of the modification and stipulation

incorporated by reference into the amended judgment of divorce. Defendant's

counterclaim alleged that plaintiff withdrew funds from the TD account for his

personal benefit and owed defendant reimbursement pursuant to the agreements.

      Discovery ensued as did motion practice attendant to discovery. On

November 19, 2019, the court entered a Case Management Order extending the

discovery end date and compelling defendant to produce a certificate of

completeness, pursuant to Rule 4:18-1(c), and to provide the TD account

statements for years 2014 to 2016. On February 14, 2020, plaintiff moved for

summary judgment against defendant, seeking $34,891.12 plus counsel fees and


                                                                          A-4551-19
                                       3
costs, to dismiss defendant's counterclaim, and to amend the caption with

defendant's correct legal name. Defendant cross-moved.

      During a conference on March 9, 2020, the court raised the issues of

personal and subject matter jurisdiction sua sponte and adjourned the motions

for summary judgment to March 23, and then to April 9, so the parties could

brief the jurisdictional issues. On April 9, 2020, the court heard the parties on

jurisdiction before it would consider oral argument on the motions for summary

judgment.

      The court announced that regardless of where the parties now live, the

judgment of divorce is still valid in New York, and neither party registered it in

New Jersey.

              This Judgment of Divorce was not conformed or
              registered in the State of New Jersey. If it was, perhaps
              the Family Division could address some of the relief
              that [plaintiff requested] in this Law Division. But
              there is no conformed [j]udgment here for purposes of
              enforcement.

                    Why is that significant? It's significant because
              the respective Stipulations of Settlement are
              incorporated by reference in those agreements. The
              merger issue for this -- for purposes of this [c]ourt's
              analysis is insignificant. Of course it would not merge.
              Those covenants have to survive the entry of the
              Judgment of Divorce.



                                                                            A-4551-19
                                         4
                 The issue is those Stipulations of Settlement
           including the provisions related to the TD Bank
           Ameritrade account, including the $140,000, were not
           only subject to the New York Courts for purposes of
           evaluation of entering the Stipulation of Settlement for
           the Judgment of Divorce, but also the Judgment of
           Divorce. It is part and parcel of the Judgment of
           Divorce. The enforcement mechanism is behind the
           Judgment of Divorce entered in the State of New York,
           not New Jersey.

     The court concluded, under Rule 4:6-7, the court must dismiss unless it

can act otherwise under Rule 1:13-4.

                  Given the fact that the [c]ourt does not possess
           jurisdiction in this matter, as the respective Stipulations
           of Settlement are governed by New York law and
           subjected to the sole jurisdiction of the Supreme Court
           of the State of New York, County of New York, this
           [c]ourt denies the respective motions for summary
           judgment filed in the Law Division of Bergen County
           as they are improperly filed, and also the request for
           leave to amend the caption of the filed complaint.

                  To that end, since the [c]ourt lacks the requisite
           jurisdiction in this matter, the [c]ourt will be entering
           an order dismissing the complaint without prejudice in
           order to permit the plaintiff an opportunity to file the
           appropriate action seeking relief to conform or register
           the Judgment of Divorce in the Superior Court of the
           State of New Jersey in the Family Division or in the
           alternative, seek the appropriate relief as previously
           undertaken in the Supreme Court of the State of New
           York, County of New York.                 Likewise, the
           counterclaim will be dismissed without prejudice as
           well.


                                                                         A-4551-19
                                       5
      On June 1, 2020, plaintiff moved for reconsideration because the court

failed to transfer the matter to the Chancery Division Family Part un der Rule

1:13-4 and erred by raising the issue of personal jurisdiction because defendant

waived such. Plaintiff requested oral argument if opposed and an August 7,

2020, return date. The court scheduled the motion for June 19, 2020, then

rescheduled to July 10, 2020. On June 29, counsel again requested an August 7

return date, which the court denied and informed plaintiff on July 2 that it would

decide the motion on the papers and not hear oral argument.

      The court denied the motion for reconsideration with a written statement

of reasons. On August 27, 2020, the court filed an amplification pursuant to

Rule 2:5-1(b), explaining the denial of oral argument was because of the lack of

new information for reconsideration.        The court had heard arguments on

jurisdiction and had found under Rule 1:13-4 that it could not transfer because

the unregistered support order meant neither the Family nor Law Division had

jurisdiction. This appeal followed.

      We agree with the motion court that it lacked subject matter jurisdiction.

The interpretation and application of a complex statutory scheme, such as

UIFSA, is plainly a question of law for the trial court, subject to de novo review

on appeal. See Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.


                                                                            A-4551-19
                                        6
366, 378 (1995). While not specifically analyzing the statute, the court clearly

considered UIFSA filing requirements in concluding it did not have jurisdiction

to either hear or transfer the case within New Jersey.

      UIFSA "resolves potential jurisdictional conflicts regarding the

enforcement of child support orders across state lines by designating one order

as the controlling child support order and provides for interstate jurisdiction to

modify child support orders when parents and the children do not all reside in

the same state." Lall v. Shivani, 448 N.J. Super. 38, 45 (App. Div. 2016).

            Critical to the jurisdictional uniformity intended under
            the [UIFSA]'s interstate system of modifying and
            enforcing child support orders is identification of the
            controlling child support order and the tribunal
            authorized to exercise "controlling exclusive
            jurisdiction." N.J.S.A. 2A:4-30.133. In short, a court
            that enters an order establishing child support retains
            continuing exclusive jurisdiction to modify the order,
            and that court's orders remain the controlling child
            support orders for purposes of enforcement, until
            continuing exclusive jurisdiction is conferred on
            another state's tribunal by operation of the [UIFSA].

            [Id. at 46.]

      In many cases, the first step in a UIFSA matter is for one party to "register"

an out-of-state child support order in the current home state of the child for

enforcement purposes.      See N.J.S.A. 2A:4-30.168.         A party begins the

registration process in New Jersey by filing a request to register the out-of-state

                                                                              A-4551-19
                                         7
order with our Family Part. See N.J.S.A. 2A:4-30.169. Registration is effective

upon filing the order in New Jersey. N.J.S.A. 2A:4-30.170. New Jersey "may

modify a child support order issued in another state which is registered in this

State" when certain residency and jurisdictional exceptions are met, see N.J.S.A.

2A-30.178 (emphasis added), but plaintiff has not provided support that he does

not need to register before using such exceptions for modification. Presumably,

many child support agreements include provisions that would otherwise read as

contractual terms; plaintiff has not shown that these do not need to be registered

to review the order. The court repeatedly noted the lack of registration.

            This Judgment of Divorce was not conformed or
            registered in the State of New Jersey. If it was, perhaps
            the Family Division could address some of the relief
            that [plaintiff requested] in this Law Division. But
            there is no conformed [j]udgment here for purposes of
            enforcement.

      The court examined the provisions in the judgment of divorce, settlement,

and modifications.    The court noted New York's retained jurisdiction; the

previous modification in New York; the agreements provisions for the college

account, support, and pro rata share of health, educational, and other costs; and

the parties' failure to register the judgment or amended judgment of divorce in

New Jersey. Plaintiff received legal advice to pursue this in New Jersey as to



                                                                            A-4551-19
                                        8
the TD accounts, and defendant did object to jurisdiction and legal bars to

recovery.

      Given these circumstances, the court properly found that New Jersey

courts could not have jurisdiction before registering the orders. The court

clearly understood plaintiff's claims to include parts of the agreement not

exclusively related to a breach on the TD account. Plaintiff repeatedly alleged

issues with the provisions as to the marital residence and to how the TD account

should not have been used for amounts that would otherwise only be paid by his

child support payments.

      Further, as to Rule 1:13-4(a), a court "without jurisdiction of the subject

matter of an action or issue therein . . . shall, on motion or on its own initiative,

order the action, with the record and all papers on file, transferred to the proper

court or administrative agency, if any, in the State." (emphases added). For the

jurisdictional reasons above, this rule did not apply because there was no proper

court in New Jersey to address the complaint without a registered order.

      Plaintiff also asserts that the court erred by not providing sufficient

reasons for denying oral argument on the motion to reconsider. Reviewing

courts require a record to "independently evaluate the sufficiency of [the motion




                                                                               A-4551-19
                                         9
judge's] reason for refusing" oral argument on a substantive motion. Raspantini

v. Arocho, 364 N.J. Super. 528, 531-32 (App. Div. 2003).

      After reviewing the record and the court's findings, we determine that the

court provided sufficient reasons as to why it would not hear oral argument on

the motion to reconsider. The court considered whether it overlooked competent

or probative evidence, referencing its statements from the April 9 transcript, and

concluded "because it is a threshold determination, any issues regarding subject

matter jurisdiction must be addressed before considering the substantive merits

of the matter."

      For the reasons we found no error in either the denial of oral argument or

the determination of lack of jurisdiction, we also find no abuse of the court's

discretion under Rule 4:49-2 in its denial of the motion to reconsider these

issues. See Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440 N.J.

Super. 378, 382 (App. Div. 2015).

      Affirmed.




                                                                            A-4551-19
                                       10